 

 

 
 
     
 

Case 7:16-cr-O0466-NSR Document 261 Filed 02/05/20 Page 1 of 1

THE LAW OFFICES OF

Theapplication is see
ns denied.
STEVEN L. KESSLER TI

ga ,
eo es

Nelson Ss. Roman, U.S.D. I
Dated: PC Dean
White; Plains, New York 1060 ye

VIA ECE Clack of Ure Cat ceppesded
Hon. Nelson S. Roman Le Lervaiiabe Moe wel
United States District Judge 5

Southern District of New York (dec. 26

300 Quarropas Street

White Plains, N.Y. 10601-4150

February 5, 2020

 

Re: United States v. Scali
16 Cr. 00466 (NSR)

Dear Judge Roman:

I write on behalf of Barbara and Nicholas Scali, Petitioners in the proceedings relating to
the forfeiture of 151 Balfour Road, West Hartford, Connecticut, as a substitute asset in the
referenced matter.

Pursuant to my conversation yesterday with Mrs. Scali, my firm is in the process of being
retained to represent the Petitioners and respond to the government’s motion to dismiss the
Scalis’ Petition [ECF #256]. I understand that the Court set a deadline of January 31, 2020 for
the Scalis to respond to the government’s filing [ECF #257]. In light of the above, we
respectfully request an extension until March 4, 2020 to file Petitioners’ response, T spoke this
morning with AUSA Olga Zverovich and informed her of the situation. She has no objection to
our request. —_

 

Thank you for your consideration.
Respectfully submitted,

LAW OFFICES OF STEVEN L. KESSLER

el | Steven L. fesster

Steven L. Kessler

|
stk: rmaf
I
| ec: : All counsel (by ECF)
yt
a 747 THIRD AVENUE 20" FLOOR NEW YORK, NEW YORK 10017-2803 TEL: (212) 661-1500 FAX: (212) 758-2809
WWW.KESSLERONEORFEITURE.COM -~ e-mail: KESSLERONFORFEITURE@MSN.COM

 

 
